            Case 1:18-cv-07628-AJN Document 14 Filed 11/01/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  STEPHEN YANG,
                                                        Civil Action No. 18-cv-07628 (AJN)
                           Plaintiff,

            - against -

  MIC NETWORK, INC.,

                           Defendant.


                          DECLARATION OF ELEANOR M. LACKMAN

       ELEANOR M. LACKMAN declares as follows:

       1.        I am admitted to the bar of this Court and am a partner at the law firm of Cowan,

DeBaets, Abrahams & Sheppard LLP, attorneys for defendant Mic Network, Inc. (“Mic”) in the

above-captioned matter. I make this declaration in support of Mic’s Motion to Dismiss plaintiff

Stephen Yang’s (“Plaintiff”) Complaint dated August 21, 2018 (Dkt. 1).

       2.        Attached hereto as Exhibit A is a true and correct printout from the PACER

online federal docket database illustrating a search conducted by my office of copyright

infringement lawsuits filed by Plaintiff.

       3.        Attached hereto as Exhibit B is a true and complete screen capture of a New York

Post article entitled “Why I Don’t Date Hot Women Anymore,” published on April 12, 2017,

and available at https://nypost.com/2017/04/12/why-hot-people-arent-worth-dating/.

       4.        Attached hereto as Exhibit C is a true and complete screen capture of an article

published on Mic’s website, www.mic.com, entitled “Twitter is Skewering the ‘New York Post’

for a Piece on Why a Man ‘Won’t Date Hot Women,’” published on April 13, 2017, and

available at https://mic.com/articles/174065/twitter-is-skewering-the-new-york-post-for-a-piece-
        Case 1:18-cv-07628-AJN Document 14 Filed 11/01/18 Page 2 of 2




on-why-man-won-t-date-hot-women#.uwBW3 uXOg.

      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated: New York, New York
       November 1,2018
                                                                             M. LACKMAN
